Citation Nr: 1235362	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-46 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial compensable disability rating for onychomycosis of the toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to March 1987, June 1994 to March 2001, and September 2005 to July 2008.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that although additional medical evidence was submitted after the last supplemental statement of the case, in an August 2012 statement, the Veteran waived his right to have this evidence reviewed in the first instance by the RO.

During the August 2012 hearing before the undersigned judge and in an August 2012 statement, the Veteran and his representative withdrew from appeal the issue of entitlement to service connection for hypertension.  This issue has been properly withdrawn in accord with 38 C.F.R. § 20.204, and will not be addressed by the Board.

The Board has considered documentation included in the Virtual VA system in reaching the determination below.  At present, the system contains VA treatment records that are not physically in the file, but that were considered by the RO in the last supplemental statement of the case.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's onychomycosis of the toenails does not involve at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed areas, and has not required systemic treatment such as therapeutic doses of corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for an initial compensable rating for onychomycosis of the toenails have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.118, Diagnostic Codes (DCs) 7806, 7813 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in August 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided with information concerning the evaluation and effective date that could be assigned should the claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post service treatment records have been obtained.  In August 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  He has been afforded VA examinations.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  


Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
	
At the outset, the Board observes that the Veteran expressed his timely disagreement with the February 2009 decision that awarded him service connection for onychomycosis of the toenails.  As the Veteran appealed the initial evaluation assigned, the severity of his disability is to be considered during the entire period from the initial assignment of the disability ratings to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's onychomycosis of the toenails has been assigned a noncompensable rating under DC 7813, which pertains to dermatophytosis of the body, head, feet, beard area, nails, or inguinal area.  38 C.F.R. § 4.118, DC 7813.  Diagnostic Code 7813 directs that disability associated with dermatophytosis be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801-7805), or dermatitis (DC 7806), depending upon the predominant disability.  

In this case, the Veteran's skin condition does not involve his head, face, or neck.  Thus, the Veteran does not have disfigurement of the head, face, or neck.  Additionally, as described in the evidence below, his predominant disability is not that of scars.  Accordingly, his disability must be rated as dermatitis.  

Under DC 7806, the code for dermatitis, a 0 percent rating will be assigned where less than 5 percent of the entire body or exposed areas is affected, and no more than topical therapy is required during the past 12-month period.  A 10 percent rating will be assigned where at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

The Board notes that the regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008, or if the Veteran has requested evaluation of his claims under the revised criteria.  Because the current claim was received prior to that date, and the Veteran has not requested evaluation of his disabilities under the new criteria, those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Additionally, DC 7806 was not revised and thus provides the same rating criteria both prior to and after the change in law.

In an August 2008 VA treatment record, the Veteran's toenails were noted to be discolored.  He was prescribed Lamisil (Terbinafine) for treatment.

On VA examination in February 2009, the Veteran reported that he developed fungus of the toenails while on active duty and was treated for 90 days with Lamisil.  He reported being subsequently prescribed Lamisil through VA after separation from service.  On examination, he had good skin color and normal turgor of the feet.  He had onychomycosis of the first large toenail on the right foot, and the first and second toenails on the left foot.  His gait was normal and he required no assistive devices.  No limitation of motion was found related to the onychomycosis.

On VA examination in March 2012, the Veteran's onychomycosis was found to affect less than 5 percent of the total body area, and none of the exposed area.  His skin was warm and dry with good color, normal turgor, and without ecchymosis, jaundice, or breakdown.  The onychomycosis was found to affect the right great toe, the left great toe, and the left second toe.  The examiner noted that the Veteran had been treated with Lamisil in the past.  He had no systemic manifestations of the disease and had not been treated with oral or topical medicine in the past 12 months.  His onychomycosis did not impact his ability to work, and there were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the disease.

In a March 2012 addendum note contained in the Veteran's Virtual VA file, it was noted that the Veteran had taken Lamisil and Penicillin in August 2009, and was not taking the medications presently.

At his August 2012 personal hearing, the Veteran testified that he takes no medication for his onychomycosis.  He complained of pain in the toes and discoloration of the affected nails.  He complained of pain on exertion and on palpation of the discolored part of the nails.

Considering the evidence in light of the above, the Board cannot find that the criteria for a compensable rating for the Veteran's onychomycosis have been met.  As the foregoing indicates, there was no evidence showing that the Veteran's onychomycosis of the toenails does not involve at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed areas, and has not required systemic treatment such as therapeutic doses of corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12 months.  The record shows he has taken nothing other than Lamisil, otherwise known as Terbinafine, which is not classified as either a corticosteroid or other immunosuppressive therapy.  See Dorland's Illustrated Medical Dictionary 1866 (30th ed. 2003).  Penicillin was mentioned in the March 2012 addendum record, but this also is not classified as either a corticosteroid or other immunosuppressive therapy.  See Dorland's Illustrated Medical Dictionary 1393 (30th ed. 2003).  Further, it is not clear that this medication was prescribed exclusively for the Veteran's onychomycosis.

The Board can find no other diagnostic code applicable to the Veteran's claim that would afford him a higher rating.  As noted above, his predominant disability is not that of scars and does not involve his head, face, or neck.  The Board has additionally considered whether a compensable rating is possible as an "other" foot injury, pursuant to DC 5284.  Under this code, a compensable rating is warranted with evidence of a "moderate" disability.  Words such as "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).   Here, the Board cannot find the presence of a "moderate" foot injury.  His disability causes no limitation of motion.  He has a normal gait and requires no assistive devices.  It does not impact on his ability to work.   There are no other pertinent physical findings, complications, conditions, signs, or symptoms related to the disease.  While the Veteran complains of pain and discoloration, the Board cannot find that this alone amounts to a "moderate" foot disability.  There are no other diagnostic codes pertaining to the feet applicable to the Veteran's disability.

The Board has considered the Veteran's own assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a  higher rating require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the Veteran's assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those assigned.

The Board also notes that it finds no basis for inferring a claim of entitlement to a total disability evaluation based on individual unemployability (TDIU) at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not contended, and the evidence does not show, that he has been unemployed at any point during the course of this appeal due to his onychomycosis.  

Finally, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there are no exceptional or unusual factors with regard to the Veteran's onychomycosis of the toes. The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extra-schedular consideration is not warranted.

In sum, the weight of the credible evidence demonstrates that the Veteran's onychomycosis of the toes does not warrant an initial compensable for any portion of the appeal period.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an initial compensable disability rating for onychomycosis of the toes is denied.

REMAND

The Board finds that additional development is necessary before the Veteran's claim for entitlement to service connection for sleep apnea can be properly adjudicated.

In a September 2009 private medical report, Cynthia R. Crowder, M.D., stated, "while I cannot make a definite cause and effect from his military activity to that of the development of sleep apnea, it is plausible that with the nerve impingement and the low back pain that he had [a] decrease in activity with a sudden increase in weight, which subsequently resulted in the increasing severity, and/or the presence of sleep apnea."  The Board notes that the Veteran is currently service connected for degenerative disc disease of the lumbar spine.  

While the September 2009 report is suggestive of a secondary relationship, it is speculative as Dr. Crowder characterized the relationship as "plausible."  See Tirpak v.  Derwinski, 2 Vet.  App.  609 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship).  She did not offer an explanation for the speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  At present, VA has not sought any medical opinion concerning the issue of secondary service connection for this claim.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  As such, a VA examination should be afforded in order to determine whether there is any link between the Veteran's sleep disorder and his service-connected back disability.

The Board further notes that the Veteran was diagnosed with obstructive sleep apnea within months after his July 2008 discharge from service, as documented in a February 2009 private medical report.   While his service treatment records are silent for documentation of sleep problems or complaints, at his August 2012 hearing he testified that he experienced problems with sleep starting in 2005.  He reported some visits to sick call and reportedly was given a nose guard and other sleep aids.  The Veteran is competent to report these symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, on remand the examiner should additionally opine on whether there is any link between the current diagnosis of sleep apnea and active service.

On remand, the RO should also obtain and associate with the claims file all outstanding VA medical records.  While the claims file, including documents in the Virtual VA file, currently includes treatment records dated through March 2012 from the Pensacola VA Medical Center (VAMC), through February 2011 from the Mobile Outpatient Treatment Center (OPC), and through January 2011 from the Biloxi VAMC, more recent treatment records may now be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  As such, the RO should obtain any updated records of VA treatment, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.
 
Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Pensacola VAMC (dated since March 2012), the Mobile OPC (dated since February 2011), and the Biloxi VAMC (dated since January 2011).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. The Veteran should be afforded a VA examination to address the nature and etiology of his sleep apnea.  The examiner is to be provided access to the claims folder and Virtual VA as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is in any way causally related to, or has been aggravated (permanently made worse) by, his service-connected back disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).  

The examiner should also offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current sleep apnea is in any way causally related to military service.  In so doing, the examiner should specifically address the Veteran's contentions that he has experienced a continuity of symptomatology since service.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Copies of all pertinent records in the claims file, or in the alternative, the claims file itself, must be made available to the examiner.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Thereafter, the RO should readjudicate the claim.  If the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


